—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered February 14, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, with costs.
The defendant’s contention that the court improperly marshalled the evidence is unpreserved for appellate review (see, CPL 470.05 [2]; People v Barren, 240 AD2d 586). In any event, the trial court marshalled the evidence in a fair and even-handed manner and its failure to explain all of the contentions of both parties did not deprive the defendant of a fair trial (see, People v Barren, supra; People v Dickman, 223 AD2d 524; People v McNeil, 228 AD2d 620).
The defendant’s remaining contentions are without merit (see, e.g., People v Suitte, 90 AD2d 80). Bracken, J. P., Sullivan, Santucci and Luciano, JJ., concur.